UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission File Number:000-26392 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 11-2920559 (State of incorporation) (I.R.S. Employer Identification No.) 8000 Regency Parkway, Suite 542, Cary, NC 27518 (Address of principal executive offices, including Zip Code) (919) 380-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the above Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a shell company.Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non - accelerated filer x Aggregate market value of the outstanding shares of common stock held by non-affiliates of the Registrant as of June 30, 2007 was approximately $5,765,578 based upon the closing price quoted on the Over The Counter Bulletin Board. There were 43,805,508 shares of Common Stock outstanding as of March 11, Documents Incorporated by reference: None CICERO INC. (Formerly Level 8 Systems, Inc.) Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2007 Item Number Page Number PART I 1. Business 1 1A. Risk factors 9 1B Unresolved Staff Comments 14 2. Properties 14 3. Legal Proceedings 14 4. Submission of Matters to a Vote of Security Holders 14 PART II 5. Market for Cicero Common Stock and Related Shareholder Matters 15 6. Selected Financial Data 16 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 7A. Quantitative and Qualitative Disclosures About Market Risk 26 8. Financial Statements and Supplementary Data 26 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 9A. Controls and Procedures 26 9B. Other Information 28 PART III 10. Directors and Executive Officers of Cicero 29 11. Executive Compensation 33 12. Security Ownership of Certain Beneficial Owners and Management 39 13. Certain Relationships and Related Transactions 41 14. Principal Accountant Fees and Services 46 PART IV 15. Index Exhibits, Financial Statement Schedules, and Reports on Form 8-K 47 SIGNATURES 53 INDEX TO FINANCIAL STATEMENTS F-1 Table of Contents PART I Item 1.Business Overview Cicero Inc, formerly known as Level 8 Systems, Inc. (the “Company”) is aprovider of business integration software, which enables organizations to integrate new and existing information and processes at the desktop. Our business integration software addresses the emerging need for companies’ information systems to deliver enterprise-wide views of their business information processes.In addition to software products, the Company also provides technical support, training and consulting services as part of its commitment to providing its customers with industry-leading integration solutions.The Company’s consulting team has in-depth experience in developing successful enterprise-class solutions as well as valuable insight into the business information needs of customers in the largest 500 corporations worldwide (the “Global 500”). The Company’s focus is on the desktop integration and business process automation market with our Cicero® product.
